COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In the Interest of A.C., A.C., and N.V., Children v. Department of
                         Family and Protective Services

Appellate case number:   01-20-00265-CV

Trial court case number: 100507-F

Trial court:             300th District Court of Brazoria County

       Appellant, Jessica Salazar, has requested an extension of time to August 30, 2020 in
which to file her brief. Appellant’s motion is granted in part.
       Appellant’s brief is due August 20, 2020. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: _______/s/ Russell Lloyd___________
                   Acting individually


Date: August 6, 2020